 1    ROB BONTA, State Bar No. 202668                          HANSON BRIDGETT LLP
      Attorney General of California                           PAUL B. MELLO, State Bar No. 179755
 2    MONICA N. ANDERSON, State Bar No. 182970                 SAMANTHA D. WOLFF, State Bar No. 240280
      Senior Assistant Attorney General                        LAUREL E. O’CONNOR, State Bar No. 305478
 3    DAMON MCCLAIN, State Bar No. 209508                      DAVID C. CASARRUBIAS, State Bar No. 321994
      Supervising Deputy Attorney General                        1676 N. California Boulevard, Suite 620
 4    ELISE OWENS THORN, State Bar No. 145931                    Walnut Creek, CA 94596
      LUCAS HENNES, State Bar No. 278361                          Telephone: (925) 746-8460
 5    NAMRATA KOTWANI, State Bar No. 308741                       Fax: (925) 746-8490
      Deputy Attorneys General                                    E-mail: PMello@hansonbridgett.com
 6     1300 I Street, Suite 125                                Attorneys for Defendants
       P.O. Box 944255
 7     Sacramento, CA 94244-2550                               ROMAN M. SILBERFELD, State Bar No. 62783
       Telephone: (916) 210-7318                               GLENN A. DANAS, State Bar No. 270317
 8     Fax: (916) 324-5205                                     ROBINS KAPLAN LLP
       E-mail: Elise.Thorn@doj.ca.gov                            2049 Century Park East, Suite 3400
 9    Attorneys for Defendants                                   Los Angeles, CA 90067-3208
                                                                 Telephone: (310) 552-0130
10                                                               Fax: (310) 229-5800
                                                                 E-mail: RSilberfeld@RobinsKaplan.com
11                                                             Special Counsel for Defendants
12                                IN THE UNITED STATES DISTRICT COURT

13                             FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                          SACRAMENTO DIVISION

15

16
      RALPH COLEMAN, et al.,                                   Case No. 2:90-cv-00520 KJM-DB (PC)
17
                                               Plaintiffs, STIPULATION AND ORDER
18                                                         EXTENDING TIME TO FILE REPORT
                        v.                                 ON LESSONS LEARNED DURING
19                                                         COVID-19 AND PLAINTIFFS’
                                                           RESPONSE TO REPORT
20    GAVIN NEWSOM, et al.,
21                                           Defendants. Judge: The Hon. Kimberly J. Mueller
22

23              On March 29, 2021, after discussion during the March 25, 2021 status conference, the

24    Court ordered Defendants to file “a report on lessons learned from management of mental health

25    care during the COVID-19 pandemic, including the use of telehealth, decreased movement and

26    continuity of care[.]” (ECF No. 7112.) The deadline for filing this report is currently May 13,

27    2021. (Id.) The March 29 order provided Plaintiffs an opportunity to file a response to the report

28    within two weeks. (Id.)
      [3653490.1]                                          1
     Stip. and Order Extend Time to File Report on Lessons Learned and Response (2:90-cv-00520 KJM-DB (PC))
 1              Although Defendants have worked diligently to draft a comprehensive and accessible report
 2    setting forth the requested information, the report is taking longer than anticipated, and
 3    Defendants believe that all parties would benefit from additional revision and refinement of the
 4    presentation of this report. On May 7, 2021, Defendants submitted a request to the Court for an
 5    additional thirty days to complete the report as ordered by the Court. (ECF No. 7153.) The Court
 6    denied the request without prejudice to its renewal by stipulation of counsel or with an
 7    explanation why such stipulation could not be obtained. (ECF No. 7154.)
 8              Defendants have met and conferred with Plaintiffs concerning the need for additional time
 9    to complete the report on lessons learned. Plaintiffs agree to Defendants’ request for an extension
10    of the May 13 deadline provided their deadline to respond is extended from two weeks to thirty-
11    five days from the date Defendants file the report.
12              IT IS STIPULATED AS FOLLOWS:
13              The parties stipulate and request that the deadlines set forth in the March 29, 2021 order
14    relative to Defendants’ report on lessons learned be extended as follows:
15              1.    On or before June 14, 2021, Defendants shall file a report on lessons learned from
16    management of mental health care during the COVID-19 pandemic, including the use of
17    telehealth, decreased movement and continuity of care, as described by Dr. Bick at the March 29
18    Status Conference; and
19              2.    Plaintiffs' response to the report on lessons learned shall be filed within thirty-five
20    days after Defendants' report is filed.
21              The Special master has reviewed this stipulation and has no objection to the parties’
22    requests for additional time.
23

24

25

26

27

28
      [3653490.1]                                           2
     Stip. and Order Extend Time to File Report on Lessons Learned and Response (2:90-cv-00520 KJM-DB (PC))
 1      Dated: May 11, 2021                                       ROB BONTA
                                                                  Attorney General of California
 2                                                                DAMON MCCLAIN
                                                                  Supervising Deputy Attorney General
 3
                                                                  /s/ Elise Owens Thorn
 4                                                                ELISE OWENS THORN
                                                                  Deputy Attorney General
 5                                                                Attorneys for Defendants
 6

 7      Dated: May 11, 2021                                      ROSEN BIEN GALVAN & GRUNFELD LLP

 8                                                                /s/ Lisa Ells
                                                                  Lisa Ells
 9                                                                Attorneys for Plaintiffs
10
                IT IS SO ORDERED.
11

12      Dated: May 12, 2021.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      [3653490.1]                                          3
     Stip. and Order Extend Time to File Report on Lessons Learned and Response (2:90-cv-00520 KJM-DB (PC))
